Case 1:20-cr-00454-GBD Document5 Filed 09/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee al xX
UNITED STATES OF AMERICA, :
ORDER
~against- :
‘rim. 454
URSULA WING, 20 Crim. 454 (GBD)
Defendant. :
wee we ee ee eee ee eee ee ee eT xX

GEORGE B. DANIELS, United States District Judge:

A conference is scheduled for October 20, 2020 at 10:00 a.m.

Dated: New York, New York
September 17, 2020

SO ORDERED.
. “— a
Harae 6 Dona

CEPR. DANIELS
ted States District Judge

 

 

 

 
